
	
		I
		111th CONGRESS
		1st Session
		H. R. 1452
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2009
			Mr. Stupak (for
			 himself and Mr. Burgess) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Secretary of Health and Human Services to
		  enter into negotiated rulemaking to modernize the Medicare part B fee schedule
		  for clinical diagnostic laboratory tests and to amend title XVIII of the Social
		  Security Act to adjust the fee for collecting specimens for clinical diagnostic
		  laboratory tests under the Medicare Program.
	
	
		1.Short title;
			 table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Clinical Diagnostic Laboratory Fee Schedule
			 Modernization Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Updating the Clinical Laboratory Fee Schedule
					Sec. 101. Findings and purpose.
					Sec. 102. Process for the modernization of the fee schedule for
				clinical diagnostic laboratory tests.
					Sec. 103. Establishment and duties of negotiated rulemaking
				committee.
					Sec. 104. Result of committee action.
					Sec. 105. Report by MedPAC.
					Sec. 106. Definitions.
					Title II—Updating the Specimen Collection Fee
					Sec. 201. Adjustment in Medicare laboratory specimen collection
				fee.
				
			IUpdating the
			 Clinical Laboratory Fee Schedule
			101.Findings and
			 purpose
				(a)FindingsThe
			 Congress finds the following:
					(1)The fee schedule
			 for clinical diagnostic laboratory tests under part B of the Medicare program
			 was developed in 1984 based on the local prevailing fees charged in
			 1983.
					(2)The cost of
			 clinical diagnostic laboratory tests, laboratory equipment, supplies, and
			 medical professional staff has increased exponentially in recent years.
					(3)Clinical
			 laboratories are currently reimbursed at levels below those provided in 1984
			 when adjusted for inflation.
					(4)The fee schedule
			 for clinical diagnostic laboratory tests is the last Medicare fee schedule that
			 has not been made reliant on prospective payment or relative value as the
			 primary payment methodology.
					(5)Clinical
			 laboratories provide vital information that influences 70 percent of all
			 patient care decisions.
					(b)PurposeThe
			 purpose of this Act is—
					(1)to ensure Medicare
			 beneficiary access to the best laboratory services and most advanced testing
			 available;
					(2)to modernize the
			 fee schedule for clinical diagnostic laboratory tests under part B of the
			 Medicare program to reflect the increased cost and enhanced technology involved
			 in laboratory testing and to reflect accurately and equitably the value of such
			 testing to the health care system;
					(3)to involve
			 relevant stakeholders in the clinical laboratory industry in the process of
			 such fee schedule modernization, including Medicare beneficiaries, health care
			 providers, and laboratories; and
					(4)to create
			 mechanisms for periodic revisions, inflationary updates, and inclusion of new
			 methodologies to the fee schedule for clinical diagnostic laboratory tests in
			 order to reflect market conditions.
					102.Process for the
			 modernization of the fee schedule for clinical diagnostic laboratory
			 tests
				(a)In
			 generalPursuant to the provisions of this title and consistent
			 with the elements described in subsection (b), the Secretary of Health and
			 Human Services shall—
					(1)establish under
			 section 103(a) a negotiated rulemaking committee to negotiate and develop a
			 proposed rule for a Medicare modernized clinical diagnostic laboratory fee
			 schedule (as defined in section 106(3));
					(2)not later than 24
			 months after the date of the enactment of this Act and pursuant to such
			 negotiated rulemaking process, submit to Congress a report under section
			 103(f)(2)(B) relating to such Medicare modernized clinical diagnostic fee
			 schedule; and
					(3)promulgate under
			 section 104 final regulations establishing such Medicare modernized clinical
			 diagnostic fee schedule if the Committee reaches consensus.
					(b)Elements
					(1)Elements for
			 inclusionThe negotiated rulemaking committee established under
			 section 103 shall consider the following elements and include them in the
			 proposed rule for a Medicare modernized clinical diagnostic laboratory fee
			 schedule:
						(A)Access, to the
			 greatest extent possible, by all individuals enrolled in part B of title XVIII
			 of the Social Security Act to quality laboratory services in all
			 settings.
						(B)Establishment of a
			 single, rational, and national fee schedule for clinical diagnostic laboratory
			 tests.
						(C)A mechanism to
			 periodically revise the fee schedule for years subsequent to the first year in
			 which the fee schedule is implemented that includes the following
			 components:
							(i)The mechanism is sufficiently adaptable to
			 incorporate new clinical laboratory tests and technology into the fee schedule
			 in a timely manner and to provide appropriate reimbursement for these
			 tests.
							(ii)The
			 mechanism periodically and appropriately revises clinical laboratory
			 reimbursement to reflect the evolution of costs, value, and utilization of such
			 tests.
							(iii)The mechanism is
			 not based on an arbitrary cap.
							(iv)The
			 mechanism provides for revisions to the fee schedule at least once every five
			 years, but not more frequently than annually.
							(v)The
			 mechanism provides for input from relevant stakeholders, including patients,
			 health care providers, and clinical laboratories.
							(D)For the first year
			 for which the fee schedule is implemented, the fee schedule shall be designed
			 to result in the same amount of aggregate payments under such schedule for
			 clinical laboratory services furnished during such year for which payment is
			 made under part B of title XVIII of the Social Security Act as would have been
			 made under section 1833(h) of such Act for such services if this section had
			 not been enacted (taking into account annual adjustments under paragraph (2) of
			 such section, the annual addition of new tests under paragraph (8) of such
			 section, and any other utilization increases that would have been recognized
			 under such section).
						(E)A mechanism to
			 provide for automatic annual inflationary updates to the fee schedule for each
			 year after the first year for which the fee schedule is implemented.
						(F)A transition period
			 to phase in the application of the payment rates under the fee schedule based
			 on blended payment rates between such fee schedule and the fee schedule in
			 effect on the day before the date of the enactment of this Act under section
			 1833(h) of the Social Security Act for clinical laboratory services, which is
			 to be provided in an efficient and fair manner.
						(G)A fee schedule
			 that does not utilize beneficiary cost sharing.
						(2)Elements for
			 considerationSuch negotiated rulemaking committee shall consider
			 whether to include the following elements in the Medicare modernized clinical
			 diagnostic laboratory fee schedule:
						(A)A fee schedule
			 that provides for greater administrative simplicity and efficiency by
			 eliminating or reducing the number of differential payment rates in existence
			 on the day before the date of the enactment of this Act under section 1833(h)
			 of the Social Security Act for clinical diagnostic laboratory tests.
						(B)A fee schedule
			 that addresses the unique reimbursement problems laboratories face as indirect
			 providers, including requirements that laboratories must rely on diagnosis
			 codes provided by ordering providers.
						103.Establishment
			 and duties of negotiated rulemaking committee
				(a)EstablishmentNot
			 later than 30 days after the date of the enactment of this Act, the Secretary
			 shall publish a notice in the Federal Register of intent to establish a
			 negotiated rulemaking committee (in this title referred to as the
			 Committee) in accordance with subchapter III of chapter 5 of
			 title 5, United States Code (5 U.S.C. 561 et seq.) and this section to
			 negotiate and develop a proposed rule for a Medicare modernized clinical
			 diagnostic laboratory fee schedule (as defined in section 106(3)). Not later
			 than 60 days after the day on which such notice of intent is published, the
			 Secretary shall appoint members to the Committee in accordance with subsection
			 (b).
				(b)Composition of
			 committee
					(1)In
			 generalNotwithstanding section 565(b) of title 5, United States
			 Code, the Committee shall be composed of 19 voting members appointed pursuant
			 to paragraph (2) and 2 nonvoting members appointed pursuant to paragraph
			 (3).
					(2)Voting
			 membersThe Secretary shall appoint as voting members of the
			 Committee individuals as follows:
						(A)One individual
			 from an organization primarily representing independent clinical laboratories
			 operating on a national basis.
						(B)One individual from an organization
			 primarily representing independent clinical laboratories operating on a
			 regional or local basis.
						(C)One individual from an organization
			 representing hospitals that perform clinical diagnostic laboratory
			 tests.
						(D)Two individuals
			 from organizations representing physicians with expertise in clinical
			 diagnostic laboratory tests.
						(E)Three individuals
			 from organizations representing non-physicians with expertise in clinical
			 diagnostic laboratory tests.
						(F)One individual from an organization
			 representing manufacturers of equipment designed for clinical diagnostic
			 laboratory tests.
						(G)One individual from an organization
			 representing individuals enrolled under part B of title XVIII of the Social
			 Security Act.
						(H)One individual from an organization
			 representing private payers for clinical diagnostic laboratory tests.
						(I)One individual
			 with expertise in measuring resource utilization by clinical diagnostic
			 laboratories in performing tests.
						(J)One individual
			 with a background in health economics and the ability to quantify the value of
			 clinical diagnostic laboratory tests.
						(K)Two individuals
			 from organizations representing generalist non-physicians with expertise in
			 clinical diagnostic laboratory tests.
						(L)One individual who
			 is a physician or clinician who prescribes clinical diagnostic laboratory
			 tests.
						(M)One individual who
			 is a physician or clinician who performs point-of-care tests in the physician’s
			 or clinician’s office.
						(N)One individual from an organization
			 representing individuals with scientific background and experience in clinical
			 laboratory health care services.
						(O)One individual from an organization
			 representing managers or supervisors of clinical laboratories.
						(3)Nonvoting
			 membersThe Secretary shall appoint one nonvoting member to the
			 Committee. The Chairman of the Medicare Payment Advisory Commission shall
			 appoint one nonvoting member to the Committee.
					(c)Duties of
			 committeeThe Committee shall negotiate and attempt to reach a
			 consensus (as defined in section 562(2) of title 5, United States Code)
			 concerning a proposed rule with respect to establishing a Medicare modernized
			 clinical diagnostic laboratory fee schedule and any other matter the committee
			 determines is relevant to the proposed rule. In its negotiations, the Committee
			 shall take into account the purpose described in section 101(b), the elements
			 listed in section 102(b), and the input of relevant stakeholders.
				(d)Term;
			 vacancies
					(1)TermEach
			 member of the Committee shall be appointed for the life of the
			 Committee.
					(2)VacanciesA
			 vacancy on the Committee shall be filled in the same manner in which the
			 original appointment was made.
					(e)Administrative
			 provisions
					(1)QuorumA
			 quorum shall be required to conduct the business of the Committee. Twelve
			 members of the Committee shall constitute a quorum.
					(2)MeetingsThe
			 Committee shall meet at the call of the Facilitator (as chosen under section
			 566(c) of title 5, United States Code), the Secretary, or a quorum of the
			 members of the Committee.
					(3)CompensationThe
			 members of the Committee may be compensated in accordance with section 568(c)
			 of title 5, United States Code.
					(4)Staffing
						(A)DetailingAny
			 Federal Government employee may be detailed to the Committee without
			 reimbursement from the Committee, and such detailee shall retain the rights,
			 status, and privileges of their regular employment without interruption.
						(B)Technical
			 assistanceIf authorized by the Secretary and approved by a
			 majority of the Committee, the Committee may retain the services of experts and
			 consultants under section 3109(b) of title 5, United States Code, but at rates
			 not to exceed the daily equivalent of the annual rate of basic pay for level IV
			 of the Executive Schedule under section 5315 of such title.
						(5)Applicability of
			 FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 apply to the Committee in accordance with section 565(a)(1) of title 5, United
			 States Code.
					(f)Reports
					(1)Committee
			 reports
						(A)Interim
			 reports
							(i)Initial interim
			 reportNot later than 6
			 months after the date on which members are required to be appointed to the
			 Committee under subsection (a), the Committee shall submit to the Secretary an
			 initial interim report on the Committee’s progress in negotiating a proposed
			 rule to establish a Medicare modernized clinical diagnostic laboratory fee
			 schedule, including the Committee’s preliminary determinations regarding the
			 establishment of such fee schedule and including preliminary determinations on
			 the information described in subparagraph (B).
							(ii)Subsequent
			 interim reportThe Committee shall submit to the Secretary a
			 subsequent interim report, which shall include updates to the determinations
			 made in the report submitted under clause (i). Such subsequent interim report
			 shall be submitted not later than 12 months after the date on which members are
			 required to be appointed to the Committee under subsection (a).
							(iii)ExceptionAn
			 interim report described in this subparagraph is not required to be submitted
			 in the case that a final report under subparagraph (B) is submitted before the
			 date on which such interim report is required to be submitted under this
			 subparagraph.
							(B)Final
			 reportNot later than 18 months after the date on which members
			 are required to be appointed to the Committee under subsection (a), the
			 Committee shall submit to the Secretary a final report, including the
			 following:
							(i)If
			 the Committee reaches consensus by such 18-month date on a proposed rule to
			 establish a Medicare modernized clinical diagnostic laboratory fee
			 schedule—
								(I)the consensus
			 proposed rule reached by the Committee; and
								(II)the Committee’s
			 determination regarding the extent to which, and manner in which, the proposed
			 fee schedule will achieve the purpose described in section 101(b) and address
			 the elements described in section 102(b).
								(ii)If
			 the Committee fails to reach consensus by such 18-month date on a proposed rule
			 to establish a Medicare modernized clinical diagnostic laboratory fee
			 schedule—
								(I)any components of
			 a fee schedule or other areas upon which consensus was achieved in accordance
			 with the purpose described in section 101(b) and the elements described in
			 section 102(b); and
								(II)any components of
			 a fee schedule or other areas upon which disagreement prevented consensus from
			 being achieved in accordance with the purpose described in section 101(b) and
			 the elements described in section 102(b).
								(2)Secretarial
			 reports
						(A)Interim
			 reportsNot later than 30 days after the date of the submission
			 of each interim report under paragraph (1)(A), the Secretary shall submit to
			 the Committee on Energy and Commerce and the Committee on Ways and Means of the
			 House of Representatives and the Committee on Finance of the Senate an interim
			 report on the progress of the negotiated rulemaking process under this section
			 to establish a Medicare modernized clinical diagnostic laboratory fee schedule.
			 Each such report shall include the corresponding interim report submitted by
			 the Committee under such paragraph.
						(B)Final
			 reportNot later 24 months after the date of the enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Commerce
			 and the Committee on Ways and Means of the House of Representatives and the
			 Committee on Finance of the Senate a final report, including—
							(i)the
			 final report of the Committee submitted under paragraph (1)(B); and
							(ii)in
			 the case that the Committee reaches a consensus on a proposed rule to establish
			 a Medicare modernized clinical diagnostic laboratory fee schedule, the
			 Secretary’s proposed regulation to implement the proposed rule.
							(3)Public
			 availability of reportsThe Secretary shall make each report
			 submitted under this subsection available to the public on the official
			 Internet website of the Department of Health and Human Services.
					104.Result of
			 committee action
				(a)Committee
			 consensusIf the Committee reaches a consensus under section 103
			 on a proposed rule to establish a Medicare modernized clinical diagnostic
			 laboratory fee schedule, the Secretary shall, to the maximum extent possible
			 consistent with the legal obligations of the agency, use the consensus of the
			 Committee as the basis for the rule proposed by the agency for notice and
			 comment and, not later than 36 months after the date of the enactment of this
			 Act, issue final regulations to apply to items and services furnished on or
			 after the first January 1st following the date of the promulgation of such
			 final regulations.
				(b)Lack of
			 committee consensusIf the Committee fails to reach a consensus
			 under section 103 on a proposed rule to establish a Medicare modernized
			 clinical diagnostic laboratory fee schedule, authority remains with the
			 Congress to establish such fee schedule, taking into account the purpose
			 described in section 101(b) and the elements described in section 102(b) and
			 the report provided by the Medicare Payment Advisory Commission under section
			 105(2).
				105.Report by
			 MedPACNot later than 39
			 months after the date of the enactment of this Act, the Medicare Payment
			 Advisory Commission shall submit to Congress a report, including the following
			 recommendations:
				(1)Committee
			 consensusIn the case that the Committee reaches consensus under
			 section 103 on a proposed rule to establish a Medicare modernized clinical
			 diagnostic laboratory fee schedule, with respect to the Secretary’s proposed
			 regulation submitted under section 103(f)(2)(B)(ii) to implement such proposed
			 rule—
					(A)whether the overall
			 level of expenditures under title XVIII of the Social Security Act for clinical
			 laboratory services under the revised fee schedule under such proposed
			 regulation is adequate to ensure beneficiary access to high quality testing;
			 and
					(B)whether the
			 periodic revision and inflationary update mechanisms in the proposed regulation
			 are adequate to ensure beneficiary access to high quality testing.
					(2)Lack of
			 committee consensusIn the case that the Committee does not reach
			 consensus under section 103 on a proposed rule to establish a Medicare
			 modernized clinical diagnostic laboratory fee schedule—
					(A)how to modernize
			 such clinical laboratory fee schedule in accordance with the purpose described
			 in section 101(b) and the elements described in section 102(b), including with
			 respect to such areas identified in the report submitted under section
			 103(f)(1)(B)(ii) as areas in which consensus was not reached by the
			 Committee;
					(B)how to ensure the
			 overall level of expenditures under part B of title XVIII of such Act for
			 clinical laboratory services under a revised fee schedule is adequate to ensure
			 beneficiary access to high quality testing; and
					(C)how to ensure that
			 periodic revision and inflationary update mechanisms in a proposed revised fee
			 schedule for clinical laboratory services are adequate to ensure beneficiary
			 access to high quality testing.
					106.DefinitionsFor purposes of this title:
				(1)CommitteeThe
			 term Committee means the negotiated rulemaking committee
			 established under section 103(a).
				(2)ConsensusThe
			 term consensus has the meaning given such term under section
			 562(2) of title 5, United States Code.
				(3)Medicare
			 modernized clinical diagnostic laboratory fee scheduleThe term
			 Medicare modernized clinical diagnostic laboratory fee schedule
			 means a modernized fee schedule for payment under part B of title XVIII of the
			 Social Security Act for clinical diagnostic laboratory tests, the payment for
			 which, as of the day before the date of the enactment of this Act, is provided
			 for under section 1833(h) of the Social Security Act (42 U.S.C.
			 1395l(h)).
				(4)Negotiated
			 rulemakingThe term negotiated rulemaking has the
			 meaning given such term under section 562(6) of title 5, United States
			 Code.
				(5)Negotiated
			 rulemaking committeeThe term negotiated rulemaking
			 committee has the meaning given such term under section 562(7) of title
			 5, United States Code.
				(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				IIUpdating the
			 Specimen Collection Fee
			201.Adjustment in
			 Medicare laboratory specimen collection fee
				(a)In
			 generalSection 1833(h) of the Social Security Act (42 U.S.C.
			 1395l(h)) is amended—
					(1)in paragraph
			 (3)(A), by inserting in the amount specified in paragraph (8)
			 after a nominal fee; and
					(2)by adding at the
			 end the following new paragraph:
						
							(8)The amount
				specified in this paragraph, for the nominal fee under paragraph (3)(A) for
				tests performed in—
								(A)2010, is $6.04;
				or
								(B)a subsequent year,
				is the amount specified in this paragraph for tests performed in the preceding
				year adjusted by the annual percentage increase or decrease in the Consumer
				Price Index for All Urban Consumers (United States city
				average).
								.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to fees
			 for tests performed on or after January 1, 2010.
				
